DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi (US Publication no. 2018/0308943) - IDS in view of Blanchard et al (US Publication No. 2010/0214016).

    PNG
    media_image1.png
    743
    516
    media_image1.png
    Greyscale


Regarding claim 1, Nishiguchi discloses a metal oxide semiconductor field effect transistor (MOSFET) ¶0003 comprising: a primary surface; a plurality of parallel trenches Fig 1, wherein each comprise: a first electrode Fig 2, 30 coupled to a gate terminal of said MOSFET; a second electrode Fig 2, 50, physically and electrically isolated from said first electrode, wherein said second electrode Fig 2, 50 is beneath said first electrode Fig 2, 30 in said trench, and wherein said second electrode Fig 2, 50 comprises a step change in width ¶0039 Fig 2, and wherein said second electrode Fig 2, 50 is wider at a depth closer to said primary surface in comparison to a depth farther away from said primary surface Fig 2 and Fig 13.  Nishiguchi discloses all the Fig 2-8 ¶0033; and wherein said epitaxial layer is uniform in a horizontal dimension parallel to said primary surface in a region between said plurality of parallel trenches Fig 2-8. Nishiguchi and Blanchard are analogous art because they are directed to semiconductor devices having trench gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nishiguchi because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of trenches in the epi layer to improve device performance and to have an alternative arrangement for a specific device as a matter of design choice.
Regarding claim 2, Nishiguchi discloses further comprising an insulating material filling an extent between edges of said second electrode and edges of said trench Fig 2 and Fig 13.   
Regarding claim 4, Nishiguchi discloses wherein a drift layer  where the plurality of trenches are formed has a non-uniform doping profile with respect to depth below said primary surface of said MOSFET at a range of depths below said primary surface corresponding to said second electrode ¶0046-0048. Nishiguchi discloses all the limitations except for the type of material used for the drift layer. Whereas Blanchard discloses wherein said plurality of parallel trenches are formed in an epitaxial layer below said primary surface of said MOSFET Fig 2-8; further comprising a region below at least one of said plurality of trenches having a reduced conductivity of a conductivity Fig 14-15.
Regarding claim 5, Blanchard discloses further comprising a region below at least one of said plurality of parallel trenches having an opposite conductivity type to a conductivity type of said epitaxial layer  Fig 14-15.
Regarding claim 6, Nishiguchi in view of Blanchard discloses wherein said epitaxial layer comprises: a relatively higher doping level adjacent to a relatively thinner layer of said insulating material; and a relatively lower doping level adjacent to a relatively thicker layer of said insulating material ¶0046-0054.
Regarding claim 7, Nishiguchi in view of Blanchard discloses wherein a thickness of said insulating material increases with depth below said primary surface of said MOSFET Fig 2.  
Regarding claim 8, Nishiguchi in view of Blanchard discloses wherein said thickness of said insulating material increases substantially linearly with depth below said primary surface of said MOSFET Fig 2.    
Regarding claim 9, Nishiguchi discloses a source terminal, and wherein said second electrode is electrically coupled to said source terminal ¶0049.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi (US Publication no. 2018/0308943) - IDS and Blanchard et al (US Publication No. 2010/0214016) and in further view of Anderson et al (2018/0374944).
.
Claims 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al (US Publication No. 2010/0214016) in view of Nishiguchi (US Publication no. 2018/0308943) - IDS.
Regarding claim 10, Blanchard discloses a semiconductor device Fig 9, Fig 11 and Fig 14-15, comprising: a substrate layer Fig 14, 202/204; an epitaxial layer Fig 14, 206 adjacent to the substrate layer; a first trench structure formed in the epitaxial layer and having a bottom and sidewalls Fig 14, wherein the first trench structure comprises: a gate electrode Fig 14, 212; a source electrode Fig 14, 210 electrically isolated from said gate electrode; and an oxide layer Fig 14, 208 that lines the sidewalls adjacent to said source electrode, the oxide layer having a non-uniform thickness along the sidewalls, wherein the thickness of the oxide layer at a first distance from the bottom is less than the thickness of the oxide layer at the bottom, and wherein the thickness of the oxide layer at a second distance from the bottom, greater than the first distance, is less than the thickness of the oxide layer at the first distance Fig 14-15; wherein the epitaxial layer is characterized as a uniform in a horizontal dimension at all depths  Fig 14-15. Blanchard discloses all the limitations except for the doping concentration.
Whereas Nishiguchi discloses the oxide layer having a non-uniform thickness along the sidewalls, wherein the thickness of the oxide layer at a first distance from the bottom is less than the thickness of the oxide layer at the bottom, and wherein the thickness of the oxide layer at a second distance from the bottom, greater than the first distance, is less than the thickness of the oxide layer at the first distance Fig 2; wherein the drift layer has a non-uniform dopant concentration, and wherein the non-uniform dopant concentration varies according to the thickness of the oxide layer adjacent thereto ¶0046-0054. Blanchard and Nishiguchi are analogous art because they are directed to semiconductor devices having trench gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Blanchard because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the dopant concentration to improve device performance (e.g. withstand voltage).
Regarding claim 13, Nishiguchi discloses wherein the first dopant concentration is less than the second dopant concentration ¶0046-0054.
Regarding claim 14, Nishiguchi discloses wherein the thickness of the oxide layer deceases linearly along a length of the sidewalls between the first distance and the second distance Fig 2.
Fig 2.
Regarding claim 16, Nishiguchi discloses further comprising a structure formed adjacent to the first trench structure, the structure comprising: a second trench filled with material, a body region, and a source region Fig 1 and 2.  
Claims 17-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard et al (US Publication No. 2010/0214016) in view of Nishiguchi (US Publication no. 2018/0308943) – IDS and Lee et al. (US Publication No. 2015/0295080). 	Regarding claim 17, Blanchard discloses a semiconductor device, comprising: a substrate layer Fig 14, 202/204; an epitaxial layer Fig 14, 206 adjacent to the substrate layer; a first trench structure formed in the epitaxial layer Fig 14, the first trench structure having a bottom, a first sidewall, and a second sidewall Fig 14, wherein the first trench structure further comprises a first conductive material coupled to a source terminal ¶0044, wherein the first trench structure further comprises a second conductive material Fig 14, 212 electrically isolated from said first conductive material Fig 14, 210; and an oxide layer Fig 14, 208 that lines the bottom and the first and second sidewalls, the oxide layer comprising a first portion that spans the bottom of the first trench structure from the first sidewall to the second sidewall, a second portion extending from the first portion along the first sidewall, and a third portion extending from the second portion along the first sidewall, wherein the oxide layer has a first Fig 14-15. Blanchard discloses all the limitations except for the oxide thicknesses in different areas. 
Whereas Nishiguchi discloses an oxide layer that lines the bottom and the first and second sidewalls, the oxide layer comprising a first portion that spans the bottom of the first trench structure from the first sidewall to the second sidewall, a second portion extending from the first portion along the first sidewall, and a third portion extending from the second portion along the first sidewall, wherein the oxide layer has a first thickness in the second portion and a second thickness in the third portion, the second thickness less than the first thickness Fig 2, wherein the first thickness decreases linearly as distance from the bottom increases, and wherein the second thickness decreases linearly as distance from the bottom increases Fig 2 ¶0042-0044.  Blanchard and Nishiguchi are analogous art because they are directed to semiconductor devices having trench gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Blanchard because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the insulating layer thickness to improve device performance (e.g. breakdown voltage). Nishiguchi and Blanchard disclose all the limitations except for the arrangement of the epitaxial layer and its characteristics.
Whereas Lee discloses wherein the epitaxial layer is characterized as uniform in a horizontal dimension at all depths adjacent to the first sidewall Fig 3-4 ¶0047-0048. herefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of epi layer to improve device performance and to have an alternative arrangement for a specific device as a matter of design choice.
Regarding claim 18, Nishiguchi discloses wherein the epitaxial layer comprises a first region neighboring the first portion of the oxide layer, a second region neighboring the second portion of the oxide layer, and a third region neighboring the third portion of the oxide layer, wherein the first region has a first dopant concentration, the second region has a second dopant concentration, and the third region has a third dopant concentration ¶0046-0054.
Regarding claim 19, Nishiguchi discloses wherein the third dopant concentration is greater than the second dopant concentration, and the second dopant concentration is greater than the first dopant concentration ¶0046-0054.
Regarding claim 21, Nishiguchi discloses wherein the first thickness is uniform in the second portion of the oxide layer, and wherein the second thickness is uniform in the third portion of the oxide layer, the second thickness less than the first thickness Fig 2.
Regarding claim 22, Nishiguchi discloses further comprising a structure formed adjacent to the first trench structure, the structure comprising: a second trench filled with material, a body region, and a source region between said first trench structures and said second trench Fig 1 and 2.   
Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-19, 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations to the claim prompted the examiner to introduce new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811